Detailed Action
Notice of Pre-AIA  or AIA  Status

	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

	The following is an examiner’s statement of reasons for allowance: Prior art fails to disclose or render obvious claim 1 disclosing a GPS denied navigational robot using a visual feature.

	Regarding claim 1 the relevant art Eade et al. (US Pre-Granted Publication No. US 2012/0121161 A1 hereinafter “Eade”) in view of Hamza et al (US Patent No. US 8,260,036 B2 hereinafter “Hamza”) further in view of Hoffmann et al (US Pre-Granted Publication No. US 2015/0190925 A1 hereinafter “Hoffmann”) discloses a mapping system for a platform (Eade [0045] with a non-transitory machine accessible storage media (Eade [0051]) with 2D and 3D features (Eade [0082] [0104]) with an IMU (Eade [0096]) to capture images of a surrounding (Eade [0096]) comparing and matching the features of the surrounding to find a pose (Eade [0110]) but fails to disclose wherein the visual geo-referenced features are determined in an state where the GPS is restricted or denied using only the visual information and the platform motion information. Specifically, the relevant art fails to disclose “A collaborative navigation and mapping subsystem for determining a pose of a platform device, the collaborative navigation and mapping subsystem comprising one or more non-transitory machine accessible storage media and comprising instructions executable by one or more processors to cause a computing system to: construct a map of 2D and 3D geo-referenced visual features associated with inertial measurement unit (IMU) tracking data for respective images captured by a plurality of platform devices; during GPS-denied or GPS-restricted navigation, capture images proximate the platform device using a camera and capture corresponding motion measurements of the platform device while capturing the images; extract visual features of the images captured by the camera during GPS-denied or GPS-restricted navigation; match the extracted visual features and track feature information between the images captured by the camera during GPS-denied or GPS-restricted navigation; compare the extracted visual features of the images captured by the camera during GPS-denied or GPS-restricted navigation to the mapped, geo-referenced visual features; if at least one of the extracted visual features of the images captured by the camera during GPS-denied or GPS-restricted navigation does not match a mapped, geo- referenced visual feature, determine a current pose for the platform device using pose information associated with a geo-referenced visual image previously captured by the camera of the platform device and relative motion information of the platform device since the capture of the previously captured, geo-referenced visual image, wherein the relative motion is determined using the captured, corresponding motion measurements; and if at least one of the extracted visual features of the images captured by the camera during GPS-denied or GPS-restricted navigation matches a mapped, geo-referenced visual feature, determine a current pose for the platform device using pose information associated with the matched, mapped, geo-referenced visual feature and relative motion information of the platform device since the capture of the matching, extracted visual 1179141feature, wherein the relative motion is determined using the captured, corresponding motion measurements.”. 

	Claims 6 and 12 are allowed for similar reasons as those found above. Claims 2-5, 7-11, and 13-15 are also allowed due to their dependence on claims 1, 6, and 12.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20100092071 A1 discloses matching frames based on motion data
US 20130101159 A1 discloses a system for determining movement based on images
US 20130131981 A1 discloses a system moving around a location projecting a pattern to match the distorted predetermined pattern
US 20160005164 A1 discloses a vision-motion based system matching a feature between two frames


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on (571) 270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.T.J./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664